DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter. 

Claim 19 is directed to a computer readable medium.  Normally, the claim would be statutory.  However, as evidenced in an application’s disclosure (see ¶ [0357] of the Application Publication where the CRM is described as could be memories), the claim does not explicitly exclude transitory computer readable medium. 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification does not definitively exclude a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.
For instance, amending claim to “A non-transitory computer-readable medium (CRM) storing instructions that, based on being ...” would explicitly limit the claimed subject matter to a statutory subject matter, and thus, overcome the instant 35 U.S.C.§101 rejection.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “second bit is used to determine channel including the RU as one of the primary channel or sub-channels included in the second channel”.  However, already the first bit is used to determine the channel level.  For instance, claim includes a scenario, where the first bit indicates the secondary channel, and the second bit indicates the primary channel.  Since the channel including RU cannot be both the secondary and the primary channel.  Therefore, metes and bounds of claim is not clear. 
Same issue is noted in claim 14.  
Based on the review of the specification (e.g., par [0340][0342] of the Application Publication), it appears that the second bit is used to determine sub-channels.  Therefore, for examination purpose, claim is interpreted as the second bit is used to determine sub-channels.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2021/0045151) and further in view of Chu et al. (U.S. Patent Application Publication No. 2020/0304266).

Regarding Claim 1, Chen et al. teaches A method in a receiving station (STA) in a wireless local area network (LAN)(Chen et al. teaches a wireless communication, and physical layer preambles and signaling for wireless transmission (par [0002])), the method comprising: receiving a PPDU (Physical Layer Protocol Data Unit) including a first signal field and a second signal field (Chen et al. teaches that a PPDU usable for communications between an AP and a number of STAs (par [0023][0069]; FIG. 10); the second portion of the preamble includes a second signal field (U-SIG) 1016 and a third signal field (EHT-SIG)(par [0104]; FIG. 10); a packet including a preamble portion and a data portion is received via a wireless channel (par [0166]; FIG. 17)), wherein the first signal field includes 3-bit information related to a version of the PPDU (Chen et al. teaches that U-SIG includes a reserved bit that indicates whether the PPDU is, e.g., compliant with EHT or a later version of the IEEE 802.11 family of wireless communication protocol standards or other standards (par [0105]); more than one reserved bit is used to indicate the version (par [0107]); version identifier is about 3 bits (Table 1)), wherein the second signal field includes 9-bit information related to a resource unit (RU) allocated to the receiving STA (Chen et al. teaches that each RU allocation subfield in the EHT-SIG includes up to 9 bits (par [0235])).  
However, Chen et al. does not explicitly teach wherein the 9-bit information including a first bit and a second bit; determining a channel including the RU allocated to the receiving STA based on the first bit and the second bit; and determining the RU allocated to the receiving STA in the channel based on remaining 7- bit information excluding the first bit and the second bit among the 9-bit information.  Chu et al. teaches such limitations. 
Chu et al. is directed to allocating resource units for uplink multi-user transmissions in wide bandwidths.  More specifically, Chu et al. teaches wherein the 9-bit information including a first bit and a second bit (Chu et al. teaches a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0072][0105]), indicating the first bit and the second bit); determining a channel including the RU allocated to the receiving STA based on the first bit and the second bit (Chu et al. teaches that a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0105])); and determining the RU allocated to the receiving STA in the channel based on remaining 7- bit information excluding the first bit and the second bit among the 9-bit information (Chu et al. teaches that a second set of multiple bits of the RU allocation subfield indicates the respective RU within the spectrum segment indicated by the first set of one or more bits (par [0105])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen et al. so that the channel including the RU allocated to the receiving STA is determined based on the first bit and the second bit of 9-bit information, as taught by Chu et al.  The modification would have allowed the system to indicate multiple set of frequency resource units in different bandwidths for use with different communication channels (see Chu et al., par [0007]). 

Regarding Claim 2, the combined teachings of Chen et al. and Chu et al. teach The method of claim 1, and further, the references teach wherein the PPDU is transmitted in a first channel (Chen et al. teaches that a wireless channel of 320 MHz bandwidth is used (par [0137])), and wherein the first channel comprises a primary channel including a first sub-channel and a second sub- channel and a secondary channel including a third sub-channel and a fourth sub-channel (Chen et al. teaches that PPDUs is transmitted over physical channels having bandwidths of 40 MHz, 80 MHz, 160 or 320 MHz by bonding together multiple 20 MHz channels referred to as subchannels (par [0070]); the content channel structure of wireless channel of 320 MHz bandwidth is split into an upper 160 MHz bandwidth portion and a lower 160 MHz portion (par [0137]); the wireless channel is 320 MHz bandwidth made up of four 80 MHz bandwidth portions (par [0194]; FIG. 27; Table 2); Chu et al. teaches that one bit of the RU allocation subfield indicates that the RU corresponds to a primary 160 MHz segment of the communication channel (par [0072]); RUs in the third through seventh levels in 160MHz spectrum segment that includes two 80 MHz segments (par [0105][0127][0128]; FIG. 8B)).  The motivation to combine these references is same as that of claim 1. 

Regarding Claim 3, the combined teachings of Chen et al. and Chu et al. teach The method of claim 2, and further, the references teach further comprising determining, based on the first bit and the second bit, the channel including the RU as one of the first to fourth sub-channels (Chu et al. teaches that a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0105]); the second set of multiple bits of the RU allocation subfield indicates the respective RU, within the spectrum segment indicated by the first set of one or more bits, allocated to the respective other communication device (par [0105][0127][0128]); RUs can be allocated for an UL MU transmission within an 80 MHz spectrum segment, i.e., 996-tone RU (par [0047]; FIGS. 3B, 8B)).  The motivation to combine these references is same as that of claim 1. 

Regarding Claim 5, the combined teachings of Chen et al. and Chu et al. teach The method of claim 2, and further, the references teach wherein the first channel is set to a 320 MHz channel (Chen et al. teaches that a wireless channel of 320 MHz is used (par [0137])), each of the primary channel and the EHT-SIG secondary channel is set to a 160 MHz channel (Chen et al. teaches that the content channel structure of wireless channel of 320 MHz bandwidth is split into an upper 160 MHz bandwidth portion and a lower 160 MHz portion (par [0137])), and each of the first to fourth sub-channels is set to an 80 MHz channel (Chen et al. teaches the wireless channel is 320 MHz bandwidth made up of four 80 MHz bandwidth portions (par [0194]; FIG. 27; Table 2)).  

Regarding Claim 6, the combined teachings of Chen et al. and Chu et al. teach The method of claim 1, and further, the references teach wherein the second signal field includes at least one of information related to an identifier (ID) of the receiving STA, information related to a modulation and coding scheme (MCS), information related to a coding scheme, information related to a number of space-time streams (STSs), and information related to a number of spatial streams (SSs), and information related to whether to apply beamforming or whether to apply dual carrier modulation (DCM) (Chen et al. teaches user field of the EHT-SIG includes information such as STA-ID, MCS, DCM, number of STSs, beamforming (Tables 4-9)).  

Regarding Claim 7, the combined teachings of Chen et al. and Chu et al. teach The method of claim 1, and further, the references teach further comprising receiving data included in the PPDU based on the RU allocated to the receiving STA (Chen et al. teaches that VHT-SIG-B is used for MU transmissions and contains the actual data rate and MPDU or A-MPDU length values for each of the multiple STAs as well as signaling information usable by the STAs to decode data received in the DATA field (par [0077])).  

Regarding Claim 8, the combined teachings of Chen et al. and Chu et al. teach The method of claim 1, and further, the references teach further comprising determining, based on the 3-bit information, the version of the PPDU as a version of an extreme high throughput (EHT) standard (Chen et al. teaches that U-SIG includes a reserved bit that indicates whether the PPDU is, e.g., compliant with EHT or a later version of the IEEE 802.11 family of wireless communication protocol standards or other standards (par [0105]); more than one reserved bit is used to indicate the version (par [0107]); version identifier is about 3 bits (Table 1)).  

Regarding Claim 9, the combined teachings of Chen et al. and Chu et al. teach The method of claim 1, and further, the references teach wherein the PPDU includes a trigger frame (Chen et al. teaches that the PPDU is a trigger-based PPDU (par [0057]); Chu et al. teaches that a trigger frame is included in a packet and that the PHY processor encapsulates the MAC layer data units to generate PHY data units such as PPDUs for transmission (par [0039][0064])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 10, Chen et al. teaches A method in a transmitting station (STA) in a wireless local area network (LAN)( Chen et al. teaches a wireless communication, and physical layer preambles and signaling for wireless transmission (par [0002])), the method comprising: generating a PPDU (Physical Layer Protocol Data Unit) including a first signal field and a second signal field (Chen et al. teaches a PPDU usable for communications between an AP and a number of STAs (par [0023][0069]; FIG. 10); the second portion of the preamble includes a second signal field (U-SIG) 1016 and a third signal field (EHT-SIG)(par [0104]; FIG. 10)), wherein the first signal field includes 3-bit information related to a version of the PPDU (Chen et al. teaches that U-SIG includes a reserved bit that indicates whether the PPDU is, e.g., compliant with EHT or a later version of the IEEE 802.11 family of wireless communication protocol standards or other standards (par [0105]); more than one reserved bit is used to indicate the version (par [0107]); version identifier is about 3 bits (Table 1)), wherein the second signal field includes 9-bit information related to a resource unit (RU) allocated to a receiving STA (Chen et al. teaches that each RU allocation subfield in the EHT-SIG includes up to 9 bits (par [0235])); and transmitting the PPDU to the receiving STA (Chen et al. teaches that a packet including a preamble portion and a data portion is received via a wireless channel (par [0166]; FIG. 17)).  
However, Chen et al. does not explicitly teach wherein the 9-bit information including a first bit and a second bit, wherein the first bit and the second bit include information related to a channel including the RU allocated to the receiving STA.  Chu et al. teaches such limitations. 
Chu et al. is directed to allocating resource units for uplink multi-user transmissions in wide bandwidths.  More specifically, Chu et al. teaches wherein the 9-bit information including a first bit and a second bit (Chu et al. teaches a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0072][0105]), indicating the first bit and the second bit); wherein the first bit and the second bit include information related to a channel including the RU allocated to the receiving STA (Chu et al. teaches that a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0105])). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen et al. so that the channel including the RU allocated to the receiving STA is determined based on the first bit and the second bit of 9-bit information, as taught by Chu et al.  The modification would have allowed the system to indicate multiple set of frequency resource units in different bandwidths for use with different communication channels (see Chu et al., par [0007]). 

Regarding Claims 11 and 18-19, Claims 11 and 18-19 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 1 and 10.   Therefore, claims 11 and 18-19 are also rejected for similar reasons set forth in claims 1 and 10.
	
Regarding Claims 12-13 and 15-17, Claims 12-13 and 15-17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 2-3 and 5-7   Therefore, claims 12-13 and 15-17 are also rejected for similar reasons set forth in claims 2-3 and 5-7.

Regarding Claim 20, Chen et al. teaches An apparatus in a Wireless Local Area Network (WLAN) system (Chen et al. teaches a wireless communication, and physical layer preambles and signaling for wireless transmission (par [0002])), the apparatus comprising: a processor (processor (par [0094]; FIG. 8)): and a memory (memory (par [0094]; FIG. 8)) coupled to the processor, wherein the processor is configured to: receive a PPDU (Physical Layer Protocol Data Unit) including a first signal field and a second signal field (Chen et al. teaches a PPDU usable for communications between an AP and a number of STAs (par [0023][0069]; FIG. 10); the second portion of the preamble includes a second signal field (U-SIG) 1016 and a third signal field (EHT-SIG)(par [0104]; FIG. 10); a packet including a preamble portion and a data portion is received via a wireless channel (par [0166]; FIG. 17)), wherein the first signal field includes 3-bit information related to a version of the PPDU (Chen et al. teaches that U-SIG includes a reserved bit that indicates whether the PPDU is, e.g., compliant with EHT or a later version of the IEEE 802.11 family of wireless communication protocol standards or other standards (par [0105]); more than one reserved bit is used to indicate the version (par [0107]); version identifier is about 3 bits (Table 1)), wherein the second signal field includes 9-bit information related to an allocated resource unit (RU)(Chen et al. teaches that each RU allocation subfield in the EHT-SIG includes up to 9 bits (par [0235])). 
However, Chen et al. does not explicitly teach wherein the 9-bit information including a first bit and a second bit; determine a channel including the allocated RU based on the first bit and the second bit; and determine the allocated RU in the channel based on remaining 7-bit information excluding the first bit and the second bit among the 9-bit information.  Chu et al. teaches such limitations. 
Chu et al. is directed to allocating resource units for uplink multi-user transmissions in wide bandwidths.  More specifically, Chu et al. teaches wherein the 9-bit information including a first bit and a second bit (Chu et al. teaches a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0072][0105]), indicating the first bit and the second bit); determine a channel including the allocated RU based on the first bit and the second bit (Chu et al. teaches that a first set of one or more bits of RU allocation subfield indicates a spectrum segment within the communication channel to be used for UL MU transmission (par [0105])); and determine the allocated RU in the channel based on remaining 7-bit information excluding the first bit and the second bit among the 9-bit information (Chu et al. teaches that a second set of multiple bits of the RU allocation subfield indicates the respective RU within the spectrum segment indicated by the first set of one or more bits (par [0105])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chen et al. so that the channel including the RU allocated to the receiving STA is determined based on the first bit and the second bit of 9-bit information, as taught by Chu et al.  The modification would have allowed the system to indicate multiple set of frequency resource units in different bandwidths for use with different communication channels (see Chu et al., par [0007]). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2021/0045151), Chu et al. (U.S. Patent Application Publication No. 2020/0304266), and further in view of Ahn et al. (U.S. Patent No. 10,588,149).

Regarding Claim 4, the combined teachings of Chen et al. and Chu et al. teach The method of claim 3, and further, the references teach wherein the first bit is used to determine the channel including the RU as one of the primary channel and the secondary channel (Chu et al. teaches that the one bit of RU allocation subfield indicates whether the RU corresponds to a first 160 MHz spectrum segment or a second 160 MHz spectrum segment (par [0072])). 
However, the references do not explicitly teach and wherein the second bit is used to determine the channel including the RU as one of the primary channel or sub-channels included in the secondary channel.  Ahn et al. teaches such a limitation. 
Ahn et al. is directed to wireless communication method and wireless communication terminal.  More specifically, Ahn et al. teaches that the information on the frequency band include a channel index indicating a channel including the frequency band and a sub-channel index indicating a sub-channel including the frequency band, wherein the sub-channel is a sub-channel of the channel (col. 4, lines 29-34).  Further, Ahn et al. teaches that first one or more bits indicate index of the channel and the second one or more bits indicate the index of the sub-channel (claim 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen et al. and Chu et al. so that the second bit is used to determine the channel including the RU as one of the primary channel or sub-channels included in the secondary channel, as taught by Ahn et al.  The modification would have allowed the system to provide an efficient wireless communication (see Ahn et al., col. 5, lines 3-10). 

Regarding Claim 14, Claim 14 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 4.   Therefore, claim 14 is also rejected for similar reasons set forth in claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414